                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-140
 v.                                             )
                                                )        Judge Travis R. McDonough
 ANTHONY GUILLAUME TILLMAN                      )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER



         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

[Doc. 26] recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

plea as to Count One of the one count Indictment; (2) accept Defendant’s guilty plea as to Count

One of the one count Indictment; (3) adjudicate Defendant guilty of knowingly possessing a

firearm or ammunition after having been convicted of a felony in violation of 18 U.S.C. §

922(g)(1); and (4) order that Defendant remain out of custody pursuant to the Order Setting

Conditions of Release [Doc. 14] until sentencing in this matter or further order of this Court.

         Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation [Doc. 26] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count One of the one count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of knowingly possessing a firearm or

   ammunition after having been convicted of a felony in violation of 18 U.S.C. § 922(g)(1);

   and

4. Defendant SHALL REMAIN out of custody pursuant to the Order Setting Conditions of

   Release [Doc. 14] until sentencing in this matter which is scheduled to take place on May

   31, 2019, at 9:00 a.m. before the undersigned, or until further order of this Court.

SO ORDERED.


                                         /s/Travis R. McDonough
                                         TRAVIS R. MCDONOUGH
                                         UNITED STATES DISTRICT JUDGE




                                           2
